Citation Nr: 1502011	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-44 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from January 1992 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas. 


FINDING OF FACT

With resolution of all reasonable doubt in her favor, the Veteran's right knee disability is related to her active service. 


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


The Veteran essentially asserts that she has experienced right knee problems during service and ever since service discharge. The Veteran's service treatment records (STRs) reflect that she injured her right knee during service.  January 2002 STRs show that the Veteran presented to the emergency room a few days prior after twisting and falling on her right knee.  A January 2002 orthopedic consultation report contains a diagnosis of ACL/MCL sprain.  A February 2002 MRI report shows impressions of a partial tear versus sprain of the ACL, and a partial tear of the MCL.  

The Veteran underwent a VA compensation examination in April 2010, and the examiner diagnosed her with a right knee strain, but did not provide an etiology opinion.  A December 2012 VA MRI report shows significant joint effusion and evidence consistent with a meniscal tear, right knee.  In addition, in a February 2013 VA outpatient treatment note, the Veteran reported that her right knee pain has been going on since she injured herself while in the Air Force.  An MRI showed anterior horn of lateral meniscus tear probable old tear and the diagnosis was, "41 y/o WF with right knee pain from old anterior horn of lateral meniscus tear."  

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's right knee disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, she is without a doubt competent to report that she experienced knee pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

Her assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current right knee disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that her diagnosed knee disability is related to her in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) her documented in-service injury, (3), the lack of any evidence of an intervening event and (4) her competent and credible history of relevant symptoms during and ever since service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not related to the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time, the nature of the injury in service, and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right knee disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


